Mayes, J.,
delivered tbe opinion of tbe court.
While we are reluctant to interfere with tbe discretion of tbe trial court, yet it is our judgment tbat a new trial should have been allowed in this case, and tbe appellant taxed with all tbe costs accruing up to tbe date of tbe application therefore. We think justice demanded tbat this be done in this case, and tbe appellant given an opportunity to present bis defense to tbe suit instituted against bim.
This being our view, tbe case is reversed and remanded.

Reversed.